Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-10, and 12-17, and 19 are allowed.
Claims 3, 11, 18, and 20 are cancelled.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Richard A Dyer on 04/29/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2 has been amended as follows:  
2. (Currently amended)) The fiber according to claim [[2]]1 wherein said jacket is made from a polymeric material having a melting temperature Tl and said protective tip is made from a polymeric material having a curing temperature T2 where T2<Tl.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a medical optical fiber comprising the recited elements in structural cooperation, including a recessed portion at a distal end of the optical fiber section proximal to the distal optical fiber tip, said recessed portion comprising a length LI, wherein LI is greater than or equal to 200 micrometers (μm) and less than or equal to 500 μm, and wherein said trailing protective tip comprises a length extending proximally from said optical fiber end face of greater than or equal to 400 μm and less than or equal to 1100 μm; a protective tip encapsulating said optical fiber end face and said jacket end face therewithin and having an external maximum dimension D2 transverse to the longitudinal axis, wherein D2 is greater or equal to D1, and protective tip encapsulates the optical fiber end face and said recessed portion (as recited in claims 1 and  9).
The closest prior art is Brown et al. (US 20190083177 A1, May 4, 2017).  Brown teaches recessed portion at a distal end of the optical fiber section proximal to the distal optical fiber tip.  See, e.g., Fig. 6C.  But Brown does not teach or suggest that such recessed portion can be combined with the optical fiber suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792